DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/404,174 filed on May 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/08/2021, responding to the Office action mailed on 10/21/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 6-16, 21-28 and newly added claims 29-30.

Election/Restrictions
Claim 6 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 06/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 06/08/2020 is hereby withdrawn.  Claim 24, directed to a non-elected species is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 6-16 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Lim (US 2020/0310052), Luan (US 2013/0320471), and Coffy (US 2012/0248625) disclose most aspects of the claimed invention.  However, regarding claim 6, they do not disclose that “a subset of the electrically-conductive solder bumps form a closed perimeter around an optical zone of the first surface, the optical zone comprising an optical cavity having sidewalls formed from a sidewall of each of the subset of the electrically-conductive solder bumps”.
Regarding claim 25, they do not disclose a method comprising:ST-17-AG-o821USo1Page 6 of 13 “thinning the molding material to expose the electrically conductive pillars; removing the sacrificial carrier layer to expose the electrically-conductive bumped structure; and attaching an electrical integrated circuit to the electrically-conductive bumped structure”.
Regarding claim 29, the prior art of record does not disclose a method comprising:ST-17-AG-o821USo1Page 6 of 13
“filling the optical zone of the first surface with a filling material;ST-17-AG-o821USo1Page 7 of 13 thinning the molding material to expose the electrically conductive pillars and the electrically-conductive bumped structure at the first surface of the optical integrated circuit; removing the filling material from the optical zone; and attaching an electrically integrated circuit to the electrically-conductive bumped structure, wherein the electrically integrated circuit covers a portion of the first surface of the optical integrated circuit away from the optical zone”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/
Primary Examiner, Art Unit 2814